


Exhibit 10.1


VALUEVISION MEDIA, INC.


Performance Restricted Stock Unit Award Agreement
Under the 2011 Omnibus Incentive Plan


ValueVision Media, Inc. (the “Company”), pursuant to its 2011 Omnibus Incentive
Plan (the “Plan”), hereby grants to you, the Grantee named below, the number of
units relating to the Company’s common stock set forth in the table below (the
“Restricted Stock Units”). This Award of Restricted Stock Units (“Restricted
Stock Unit Award”) shall be subject to the terms and conditions set forth in
this Agreement, consisting of this cover page and the Restricted Stock Unit
Terms and Conditions on the following pages, and in the attached Plan document.
Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.


Name of Grantee:**Mark Bozek**
No. of Restricted Stock Units Granted:**199,790**
Effective Date: June 23, 2014
Grant Date: November 17, 2014
Vesting Schedule: Upon the earliest of (a) the third anniversary of the
Effective Date, (b) the date of your termination of employment due to your death
or Disability, by the Company without Cause or by you for Good Reason (as such
terms are defined in your Executive Employment and Severance Agreement, dated
November 12, 2014) (the “Employment Agreement”)) or (c) a Change in Control (as
applicable, the “Vesting Date”), the following number of Restricted Stock Units
will be vested to the extent the following performance goals have been achieved
as of such date:


Performance Goals
Stock Price Increases 25%
Stock Price Increases 33%
Stock Price Increases 40%
Stock Price Increases 50%
Number of Restricted Stock Units
Which Vest
25%
50%
75%
100%
 
 



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Restricted Stock Unit Award.


GRANTEE:
 
VALUEVISION MEDIA, INC.
 
 
By
/s/ Mark Bozek
 
/s/ Teresa Dery
 
 
Its SVP & General Counsel
 
 
 





















--------------------------------------------------------------------------------




ValueVision Media, Inc.
2011 Omnibus Incentive Plan
Performance Restricted Stock Unit Award Agreement


Restricted Stock Unit Terms and Conditions


1.Award of Restricted Stock Units. The Company hereby grants to you, as of the
Effective Date, the number of Restricted Stock Units identified on the cover
page of this Agreement, subject to the restrictions and other terms and
conditions set forth herein and in the Plan.
2.Timing of Vesting. So long as your Service (as defined in the Plan) to the
Company and its Affiliates has not ended, the Restricted Stock Units will Vest
and become non-forfeitable as provided in this Section 2. If your Service ends
for reasons other than your death, Disability, a termination by the Company
without Cause or a termination by you for Good Reason (all in accordance with
your Employment Agreement) prior to the third anniversary of the Effective Date,
then this Agreement shall terminate and all of the RSUs shall be forfeited.
(a) Scheduled Vesting. The Restricted Stock Units will vest on the Vesting Date
as to the number of Restricted Stock Units specified in the Vesting Schedule on
the cover page to this Agreement, which shall be determined to the extent the
performance goal(s) (as described on the cover page and explained in subsection
(c) below) have been achieved as of such Vesting Date.
(b) Additional Vesting after Termination. In addition, in the event of your
termination due to death or Disability, or by the Company without Cause or by
you for Good Reason (all in accordance with your Employment Agreement), if all
of the RSUs have not vested as of such date, then upon the third anniversary of
the Effective Date (the “Performance Period”), an additional number of RSUs
shall be vested equal to (i) the cumulative number of RSUs vesting based on the
highest Stock Price Increase goal achieved as of the end of the Performance
Period multiplied by a fraction, the numerator of which is the number of days in
the Performance Period during which you were employed and the denominator of
which is 1,095, minus (ii) the number of RSUs that had vested, if any, as of the
date of your termination of employment.
(c) Definition of Stock Price Increase. For purposes of this Agreement, the
“Stock Price Increase” means a percentage change which is determined by
comparing (x) the closing sale price of a Share on the Nasdaq Stock Market (or
such other registered national securities exchange that is then the principal
exchange on which Shares are traded) achieved for any period of 10 consecutive
trading days, commencing with the Effective Date and ending with the date
preceding the Vesting Date (or the end of the Performance Period in the case of
subsection (b)) to (y) $4.65 (the “Starting Price,” which represents the average
of the 20-day trading closing prices of a Share prior to the Effective Date).
For example, the 25% Stock Price Increase goal will be met if the closing sale
price of a Share equals or exceeds $5.81 for at least 10 consecutive trading
days.
(d) Limitation on Scheduled Vesting. Except as provided in subsection (b), upon
the Vesting Date, any Restricted Stock Units that are not vested (and that do
not become vested on such Vesting Date) shall be forfeited in their entirety. In
the event subsection (b) applies, any Restricted Stock Units that do not vest as
of the end of the Performance Period shall be forfeited in their entirety.
(e) Adjustments. The number of Restricted Stock Units subject to this Award, the
Starting Price and/or Stock Price Increase percentage goals shall be subject to
equitable adjustment by the Committee under the circumstances specified in
Section 12(a) of the Plan.
3.Issuance of Shares.
(a) Issuance following Vesting. Promptly following the Vesting Date (or
completion of the Performance Period if subsection (b) applies), the Committee
shall certify the extent to which the Stock Price Increase goal(s) have been
achieved. After the Committee’s certification, the Company shall issue to you a
number of Shares equal to the number of Restricted Stock Units that have vested,
as evidenced by issuance of a stock certificate without restrictive legend, by
electronic delivery of such Shares to a brokerage account designated by you, or
by an unrestricted book-entry registration of such Shares with the Company’s
transfer agent. Such Shares shares shall be issued under the Plan, and shall be
covered by a registration statement filed with the Securities and Exchange
Commission.
(b) Delay for Specified Employee. Notwithstanding the foregoing, if (i) the
Restricted Stock Units become vested as a result of your separation from service
(within the meaning of Code Section 409A), and (ii) you are a “specified
employee” (within the meaning of Code Section 409A) as of the date of such
separation from service, then settlement of such vested Restricted Stock Units
shall occur on the date that is six (6) months after the date of your separation
from service.
(c) Stock Certificate Restrictions. The Company shall not be liable to you for
damages relating to any delays in issuing any stock certificates hereunder to
you or in making an appropriate book entry, any loss of any such certificates,
or any mistakes or errors in the issuance of such certificates, in such
certificates themselves or in the making of the book entry; provided that the
Company shall correct any such errors caused by it. Any such certificate or
certificates or book entry shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates or an appropriate book entry notation
to make appropriate reference to such restrictions.




--------------------------------------------------------------------------------




(d) Securities Laws. Upon the acquisition of any Shares pursuant to this
Agreement, you agree that you will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
4.Dividends and Voting Rights. You shall not have voting rights, and shall not
be entitled to receive cash dividends or other distributions, with respect to
the Shares underlying the Restricted Stock Units unless and until such Shares
are reflected as issued and outstanding shares on the Company’s stock ledger.
If, however, any dividends or distributions with respect to the Shares
underlying the Restricted Stock Units are paid in Shares rather than cash, then
the number of Restricted Stock Units subject to this Agreement shall be
increased by the number of Shares that you would have received had the
Restricted Stock Units been actual Shares, and such additional units shall be
deemed Restricted Stock Units subject to the same risk of forfeiture and other
terms of this Agreement and the Plan as apply to the other Restricted Stock
Units granted under this Agreement.
5.Withholding Taxes. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign withholding taxes that may be due
as a result of the vesting of the Restricted Stock Units or the issuance of
Shares hereunder, and the Company may defer the release to you of any and all
Shares until you have made arrangements acceptable to the Company for payment of
all such withholding taxes in accordance with the provisions of Section 14 of
the Plan. If you wish to satisfy some or all of such withholding tax obligations
by delivering Shares you already own or by having the Company withhold a portion
of the Shares that would otherwise be issued to you hereunder, you must make
such a request prior to the Vesting Date, which shall be subject to approval by
the Committee.
6.Change in Control. In the event of a Change in Control, the Committee may
provide for the cancellation of this Restricted Stock Unit Award at or
immediately prior to the effective time of the Corporate Transaction in exchange
for a payment to you in cash (or securities being issued as payment in the
Corporate Transaction) equal to the Fair Market Value of a number of Shares
equal to the number of Restricted Stock Units that would have vested on the date
of the Change in Control.
7.Restrictions on Transfer. You may not sell, transfer, or otherwise dispose of
or pledge or otherwise hypothecate or assign the Restricted Stock Units. Any
such attempted sale, transfer, disposition, pledge, hypothecation or assignment
shall be null and void.
8.Governing Plan Document. This Agreement is subject to all the provisions of
the Plan, and to all interpretations, rules and regulations which may, from time
to time, be adopted and promulgated by the Committee pursuant to the Plan. If
there is any conflict between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern. This Agreement may be amended only in
accordance with Section 2(e) of this Agreement and Section 15(d) of the Plan.
9.Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).
10.Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.
11.Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.
12.Notices. Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 6740
Shady Oak Road, Eden Prairie, MN 55344, and all notices or communications by the
Company to you may be given to you personally or may be mailed to you at the
address indicated in the Company's records as your most recent mailing address.


By signing the cover page of this Agreement or otherwise accepting this
Restricted Stock Unit Award in a manner approved by the Company, you agree to
all the terms and conditions contained in this Agreement and in the Plan
document.
















